Exhibit 10.30

 

PROMISSORY NOTE

 

U.S. $12,700,000.00

 

July 6, 2005

 

 

FOR VALUE RECEIVED, and at the times hereinafter specified, TRADEPORT
DEVELOPMENT II, LLC, a Connecticut limited liability company (“Maker”), whose
address is 204 West Newberry Road, Bloomfield, Connecticut 06002–1308, hereby
promises to pay to the order of FIRST SUNAMERICA LIFE INSURANCE COMPANY, a New
York corporation (hereinafter referred to, together with each subsequent holder
hereof, as “Holder”), at c/o AIG Global Investment Corp., 1 SunAmerica Center,
38th Floor, Century City, Los Angeles, California 90067-6022, or at such other
address as may be designated from time to time hereafter by any Holder, the
principal sum of TWELVE MILLION SEVEN HUNDRED THOUSAND AND NO/100THS DOLLARS
($12,700,000.00), together with interest on the principal balance outstanding
from time to time, as hereinafter provided, in lawful money of the United States
of America.

 

By its execution and delivery of this promissory note (this “Note”), Maker
covenants and agrees as follows:

 

1.             Interest Rate and Payments.

 

(a)           The balance of principal outstanding from time to time under this
Note shall bear interest at the rate of five and forty–six one hundredths
percent (5.46%) per annum (the “Original Interest Rate”), based on a three
hundred sixty (360) day year composed of twelve (12) months of thirty (30) days
each; however, interest for partial months shall be calculated by multiplying
the principal balance of this Note by the applicable interest rate (i.e., the
Original Interest Rate or the New Rate (hereinafter defined)), dividing the
product by three hundred sixty (360), and multiplying that result by the actual
number of days elapsed.

 

(b)           Interest only shall be payable on the date the loan evidenced by
this Note (the “Loan”) is funded by Holder, in advance, for the period from and
including the date of funding through and including July 31, 2005.

 

(c)           Commencing on September 1, 2005 and on the first day of each month
thereafter through and including July 1, 2015 combined payments of principal and
interest shall be payable, in arrears, in the amount of $71,790.80 each (such
amount representing an amount sufficient to fully amortize the original
principal amount of this Note over a three hundred sixty (360) month period (the
“Amortization Period”)).

 

(d)           The entire outstanding principal balance of this Note, together
with all accrued and unpaid interest and all other sums due hereunder, shall be
due and payable in full on August 1, 2015 (the “Original Maturity Date”).

 

--------------------------------------------------------------------------------


 

2.             Holder’s Extension Option; Net Operating Income.

 

(a)           If Maker shall fail to pay the outstanding principal balance of
this Note and all accrued interest and other charges due hereon at the Original
Maturity Date, Holder shall have the right, at Holder’s sole option and
discretion, to extend the term of the Loan for an additional period of five (5)
years (the “Extension Term”).  If Holder elects to extend the term of the Loan,
Maker shall pay all fees of Holder incurred in connection with such extension,
including, but not limited to, attorneys’ fees and title insurance premiums. 
Maker shall execute all documents reasonably requested by Holder to evidence and
secure the Loan, as extended, and shall obtain and provide to Holder any title
insurance policy or endorsement requested by Holder.

 

(b)           Should Holder elect to extend the term of the Loan as provided
above, Holder shall (i) reset the interest rate borne by the then-existing
principal balance of the Loan to a rate per annum (the “New Rate”) equal to the
greater of (A) the Original Interest Rate, or (B) Holder’s (or comparable
lenders’, if Holder is no longer making such loans) then-prevailing interest
rate for five (5) year loans secured by properties similar to the Property
(hereinafter defined), as determined by Holder in its sole discretion;
(ii) re-amortize the then-existing principal balance of the Loan over the
remaining portion of the Amortization Period (the “New Amortization Period”);
(iii) have the right to require Maker to enter into modifications of the
non-economic terms of the Loan Documents as Holder may request (the
“Non-Economic Modifications”); and (iv) notwithstanding any provision set forth
in the Loan Documents to the contrary, have the right to require Maker to make
monthly payments into escrow for insurance premiums and real property taxes,
assessments and similar governmental charges.  Hence, monthly principal and
interest payments during the Extension Term shall be based upon the New Rate,
and calculated to fully amortize the outstanding principal balance of the Loan
over the New Amortization Period.

 

(c)           If Holder elects to extend the term of the Loan, Holder shall
advise Maker of the New Rate within fifteen (15) days following the Original
Maturity Date.

 

(d)           In addition to the required monthly payments of principal and
interest set forth above, commencing on the first day of the second month
following the Original Maturity Date and continuing on the first day of each
month thereafter during the Extension Term (each an “Additional Payment Date”),
Maker shall make monthly payments to Holder in an amount equal to all Net
Operating Income (hereinafter defined) attributable to the Property for the
calendar month ending on the last day of the month that is two months preceding
each such Additional Payment Date.  For example, assuming the Original Maturity
Date is January 1, then Net Operating Income for the period from January 1
through January 31 shall be payable to Holder on March 1; Net Operating Income
for the period from February 1 through February 28 shall be payable to Holder on
April 1, and so on.

 

(e)           Holder shall deposit all such Net Operating Income received from
Maker into an account or accounts maintained at a financial institution chosen
by Holder or its servicer in its sole discretion (the “Deposit Account”) and all
such funds shall be invested in a manner acceptable to Holder in its sole
discretion.  All interest, dividends and earnings credited to the Deposit
Account shall be held and applied in accordance with the terms hereof.

 

--------------------------------------------------------------------------------


 

(f)            On the third Additional Payment Date and on each third Additional
Payment Date thereafter, Holder shall apply all Excess Funds (hereinafter
defined), if any, to prepayment of amounts due under this Note, without premium
or penalty.

 

(g)           As security for the repayment of the Loan and the performance of
all other obligations of Maker under the Loan Documents, Maker hereby assigns,
pledges, conveys, delivers, transfers and grants to Holder a first priority
security interest in and to:  all Maker’s right, title and interest in and to
the Deposit Account; all rights to payment from the Deposit Account and the
money deposited therein or credited thereto (whether then due or in the future
due and whether then or in the future on deposit); all interest thereon; any
certificates, instruments and securities, if any, representing the Deposit
Account; all claims, demands, general intangibles, choses in action and other
rights or interests of Maker in respect of the Deposit Account; any monies then
or at any time thereafter deposited therein; any increases, renewals,
extensions, substitutions and replacements thereof; and all proceeds of the
foregoing.

 

(h)           From time to time, but not more frequently than monthly, Maker may
request a disbursement (a “Disbursement”) from the Deposit Account for capital
expenses, tenant improvement expenses, leasing commissions and special
contingency expenses.  Holder may consent to or deny any such Disbursement in
its sole discretion.

 

(i)            Upon the occurrence of any Event of Default (hereinafter defined)
(i) Maker shall not be entitled to any further Disbursement from the Deposit
Account; and (ii) Holder shall be entitled to take immediate possession and
control of the Deposit Account (and all funds contained therein) and to pursue
all of its rights and remedies available to Holder under the Loan Documents, at
law and in equity.

 

(j)            All of the terms and conditions of the Loan shall apply during
the Extension Term, except as expressly set forth above, and except that no
further extensions of the Loan shall be permitted.

 

(k)           For the purposes of the foregoing:

 

(i)            “Excess Funds” shall mean, on any Additional Payment Date, the
amount of funds then existing in the Deposit Account (including any Net
Operating Income due on the applicable Additional Payment Date), less an amount
equal to the sum of three regularly scheduled payments of principal and interest
due on this Note;

 

(ii)           “Net Operating Income” shall mean, for any particular period of
time, Gross Revenue for the relevant period, less Operating Expenses for the
relevant period; provided, however, that if such amount is equal to or less than
zero (0), Net Operating Income shall equal zero (0);

 

(iii)          “Gross Revenue” shall mean all payments and other revenues
(exclusive, however, of any payments attributable to sales taxes) received by or
on behalf of Maker from all sources related to the ownership or operation of the
Property, including, but not limited to, rents, room charges, parking fees,
interest, security deposits (unless required to be held in a segregated
account), business interruption insurance

 

--------------------------------------------------------------------------------


 

proceeds, operating expense pass-through revenues and common area maintenance
charges, for the relevant period for which the calculation of Gross Revenue is
being made; and

 

(iv)          “Operating Expenses” shall mean the sum of all ordinary and
necessary operating expenses actually paid by Maker in connection with the
operation of the Property during the relevant period for which the calculation
of Operating Expenses is being made, including, but not limited to, (a) payments
made by Maker for taxes and insurance required under the Loan Documents, and
(b) monthly debt service payments as required under this Note.

 

3.             Budgets During Extension Term.

 

(a)           Within fifteen (15) days following the Original Maturity Date and
on or before December 1 of each subsequent calendar year, Maker shall deliver to
Holder a proposed revenue and expense budget for the Property for the remainder
of the calendar year in which the Original Maturity Date occurs or the
immediately succeeding calendar year (as applicable).  Such budget shall set
forth Maker’s projection of Gross Revenue and Operating Expenses for the
applicable calendar year, which shall be subject to Holder’s reasonable
approval.  Once a proposed budget has been reviewed and approved by Holder, and
Maker has made all revisions requested by Holder, if any, the revised budget
shall be delivered to Holder and shall thereafter become the budget for the
Property hereunder (the “Budget”) for the applicable calendar year.  If Maker
and Holder are unable to agree upon a Budget for any calendar year, the budgeted
Operating Expenses (excluding extraordinary items) provided in the Budget for
the Property for the preceding calendar year shall be considered the Budget for
the Property for the subject calendar year until Maker and Holder agree upon a
new Budget for such calendar year.

 

(b)           During the Extension Term, Maker shall operate the Property in
accordance with the Budget for the applicable calendar year, and the total of
expenditures relating to the Property exceeding one hundred and five percent
(105%) of the aggregate of such expenses set forth in the Budget for the
applicable time period shall not be treated as Operating Expenses for the
purposes of calculating “Net Operating Income,” without the prior written
consent of Holder except for emergency expenditures which, in the Maker’s good
faith judgment, are reasonably necessary to protect, or avoid immediate danger
to, life or property.

 

4.             Reports During Extension Term.

 

(a)           During the Extension Term, Maker shall deliver to Holder all
financial statements reasonably required by Holder to calculate Net Operating
Income, including, without limitation, a monthly statement to be delivered to
Holder concurrently with Maker’s payment of Net Operating Income that sets forth
the amount of Net Operating Income accompanying such statement and Maker’s
calculation of Net Operating Income for the relevant calendar month.  Such
statements shall be certified by an executive officer of Maker or Maker’s
manager, managing member or general partner (as applicable) as having been
prepared in accordance with the terms hereof and to be true, accurate and
complete in all material respects.

 

--------------------------------------------------------------------------------


 

(b)           In addition, on or before February 1 of each calendar year during
the Extension Term, Maker shall submit to Holder an annual income and expense
statement for the Property which shall include the calculation of Gross Revenue,
Operating Expenses and Net Operating Income for the preceding calendar year and
shall be accompanied by Maker’s reconciliation of any difference between the
actual aggregate amount of the Net Operating Income for such calendar year and
the aggregate amount of Net Operating Income for such calendar year actually
remitted to Holder.  All such statements shall be certified by an executive
officer of Maker or Maker’s manager, managing member or general partner (as
applicable) as having been prepared in accordance with the terms hereof and to
be true, accurate and complete in all material respects.  If any such annual
financial statement discloses any inconsistency between the calculation of Net
Operating Income and the amount of Net Operating Income actually remitted to
Holder, Maker shall immediately remit to Holder the amount of any underpayment
of Net Operating Income for such calendar year or, in the event of an
overpayment by Maker, such amount may be withheld from any subsequent payment of
Net Operating Income required hereunder.

 

(c)           Holder may notify Maker within ninety (90) days after receipt of
any statement or report required hereunder that Holder disputes any computation
or item contained in any portion of such statement or report.  If Holder so
notifies Maker, Holder and Maker shall meet in good faith within twenty (20)
days after Holder’s notice to Maker to resolve such disputed items.  If, despite
such good faith efforts, the parties are unable to resolve the dispute at such
meeting or within ten (10) days thereafter, the items shall be resolved by an
independent certified public accountant designated by Holder within fifteen (15)
days after such ten (10) day period.  The determination of such accountant shall
be final.  All fees of such accountant shall be paid by Maker.  Maker shall
remit to Holder any additional amount of Net Operating Income found to be due
for such periods within ten (10) days after the resolution of such dispute by
the parties or the accountant’s determination, as applicable.  The amount of any
overpayment found to have been made for such periods may be withheld from any
required future remittance of Net Operating Income.

 

(d)           Maker shall at all times keep and maintain full and accurate
books of account and records adequate to reflect correctly all items required in
order to calculate Net Operating Income.

 

5.             Prepayment.

 

(a)           During the first five (5) years after the date of this Note, Maker
shall have no right to prepay all or any part of this Note.

 

(b)           At any time after the fifth (5th) anniversary of the date of this
Note, Maker shall have the right to prepay the full principal amount of this
Note and all accrued but unpaid interest hereon as of the date of prepayment,
provided that (i) Maker gives not less than thirty (30) days’ prior written
notice to Holder of Maker’s election to prepay this Note, and (ii) Maker pays a
prepayment premium to Holder equal to the greater of (A) one percent (1%) of the
outstanding principal amount of this Note or (B) the Present Value of this Note
(hereinafter defined), less the amount of principal being prepaid, calculated as
of the prepayment date.

 

--------------------------------------------------------------------------------


 

(c)           Holder shall notify Maker of the amount and basis of determination
of the prepayment premium.  Holder shall not be obligated to accept any
prepayment of the principal balance of this Note unless such prepayment is
accompanied by the applicable prepayment premium and all accrued interest and
other sums due under this Note.  Maker may not prepay the Loan on a Friday or on
any day preceding a public holiday, or the equivalent for banks generally under
the laws of the State in which the Property is located (the “State”).

 

(d)           Except for making payments of Net Operating Income as required
above, and except for the application of insurance proceeds or condemnation
awards to the principal balance of this Note, as provided in the Mortgage
(hereinafter defined), in no event shall Maker be permitted to make any partial
prepayments of this Note.

 

(e)           If Holder accelerates this Note for any reason, then in addition
to Maker’s obligation to pay the then outstanding principal balance of this Note
and all accrued but unpaid interest thereon, Maker shall pay an additional
amount equal to the prepayment premium that would be due to Holder if Maker were
voluntarily prepaying this Note at the time that such acceleration occurred, or
if under the terms hereof no voluntary prepayment would be permissible on the
date of such acceleration, Maker shall pay a prepayment premium calculated as
set forth in the Mortgage.

 

(f)            For the purposes of the foregoing:

 

(i)            The “Present Value of this Note” with respect to any prepayment
of this Note, as of any date, shall be determined by discounting all scheduled
payments of principal and interest remaining to maturity of this Note,
attributed to the amount being prepaid, at the Discount Rate.  If prepayment
occurs on a date other than a regularly scheduled payment date, the actual
number of days remaining from the prepayment date to the next regularly
scheduled payment date will be used to discount within such period;

 

(ii)           The “Discount Rate” is the rate which, when compounded monthly,
is equivalent to the Treasury Rate, when compounded semi-annually;

 

(iii)          The “Treasury Rate” is the semi-annual yield on the Treasury
Constant Maturity Series with maturity equal to the remaining weighted average
life of this Note, for the week prior to the prepayment date, as reported in
Federal Reserve Statistical Release H.15 - Selected Interest Rates, conclusively
determined by Holder on the prepayment date.  The rate will be determined by
linear interpolation between the yields reported in Release H.15, if necessary. 
In the event Release H.15 is no longer published, Holder shall select a
comparable publication to determine the Treasury Rate.

 

(g)           Holder shall not be obligated actually to reinvest the amount
prepaid in any treasury obligations as a condition precedent to receiving any
prepayment premium.

 

--------------------------------------------------------------------------------


 

(h)           Notwithstanding the foregoing, (i) at any time during the
Extension Term, Maker shall have the right to prepay the full principal amount
of this Note and all accrued but unpaid interest thereon as of the date of
prepayment, without prepayment premium thereon, and (ii) no prepayment premium
shall be due in connection with the application of any insurance proceeds or
condemnation awards to the principal balance of this Note, as provided in the
Mortgage.

 

6.             Payments.  Whenever any payment to be made under this Note shall
be stated to be due on a Saturday, Sunday or public holiday or the equivalent
for banks generally under the laws of the State (any other day being a “Business
Day”), such payment may be made on the next succeeding Business Day.

 

7.             Default Rate.

 

(a)           The entire balance of principal, interest, and other sums due upon
the maturity hereof, by acceleration or otherwise, shall bear interest from the
date due until paid at the greater of (i) eighteen percent (18%) per annum and
(ii) a per annum rate equal to five percent (5%) over the prime rate (for
corporate loans at large United States money center commercial banks) published
in The Wall Street Journal on the first business day of each month (the “Default
Rate”); provided, however, that such rate shall not exceed the maximum permitted
by applicable state or federal law.  In the event The Wall Street Journal is no
longer published or no longer publishes such prime rate, Holder shall select a
comparable reference.

 

(b)           If any payment under this Note is not made when due, interest
shall accrue at the Default Rate from the date such payment was due until
payment is actually made.

 

8.             Late Charges.  In addition to interest as set forth herein, Maker
shall pay to Holder a late charge equal to four percent (4%) of any amounts due
under this Note in the event any such amount is not paid when due. 
Notwithstanding the foregoing, Maker shall be permitted to make one such payment
within five (5) days following its due date in any consecutive twelve-month
period without incurring a late charge.

 

9.             Application of Payments.  All payments hereunder shall be applied
first to the payment of late charges, if any, then to the payment of prepayment
premiums, if any, then to the repayment of any sums advanced by Holder for the
payment of any insurance premiums, taxes, assessments, or other charges against
the property securing this Note (together with interest thereon at the Default
Rate from the date of advance until repaid), then to the payment of accrued and
unpaid interest, and then to the reduction of principal.

 

10.           Immediately Available Funds.  Payments under this Note shall be
payable in immediately available funds without setoff, counterclaim or deduction
of any kind, and shall be made by electronic funds transfer from a bank account
established and maintained by Maker for such purpose.

 

11.           Security.  This Note is secured by a Mortgage Deed, Security
Agreement, Fixture Filing, Financing Statement and Assignment of Leases and
Rents of even date herewith granted by Maker for the benefit of the named Holder
hereof (the “Mortgage”) encumbering

 

--------------------------------------------------------------------------------


 

certain real property and improvements thereon commonly known as 75
International Drive and 758 Rainbow Road, Windsor, Connecticut as more
particularly described in such Mortgage (the “Property”).

 

12.           Certain Definitions.  Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Mortgage.

 

13.           Event of Default.  Each of the following events will constitute an
event of default (an “Event of Default”) under this Note and under the Mortgage
and each other Loan Document, and any Event of Default under any Loan Document
shall constitute an Event of Default hereunder and under each of the other Loan
Documents:

 

(a)           any failure to pay when due any sum hereunder;

 

(b)           any failure of Maker to properly perform any obligation contained
herein or in any of the other Loan Documents (other than the obligation to make
payments under this Note or the other Loan Documents) and the continuance of
such failure for a period of ten (10) days following written notice thereof from
Holder to Maker; provided, however, that if such failure is not curable within
such ten (10) day period, then, so long as Maker commences to cure such failure
within such ten (10) day period and is continually and diligently attempting to
cure to completion, such failure shall not be an Event of Default unless such
failure remains uncured for thirty (30) days after such written notice to Maker;
or

 

(c)           if, at any time during the Extension Term, Gross Revenue for any
calendar month shall be less than ninety-three percent (93%) of the amount of
projected Gross Revenue for such month set forth in the applicable Budget.

 

14.           Acceleration.  Upon the occurrence of any Event of Default, the
entire balance of principal, accrued interest, and other sums owing hereunder
shall, at the option of Holder, become at once due and payable without notice or
demand.  Upon the occurrence of an Event of Default described in Section 13(c)
hereof, Holder shall have the option, in its sole discretion, to either
(a) exercise any remedies available to it under the Loan Documents, at law or in
equity, or (b) require Maker to submit a new proposed budget for Holder’s
approval.  If Holder agrees to accept such new proposed budget, then such budget
shall become the Budget for all purposes hereunder.

 

15.           Conditions Precedent.  Maker hereby certifies and declares that
all acts, conditions and things required to be done and performed and to have
happened precedent to the creation and issuance of this Note, and to constitute
this Note the legal, valid and binding obligation of Maker, enforceable in
accordance with the terms hereof, have been done and performed and happened in
due and strict compliance with all applicable laws.

 

16.           Certain Waivers and Consents.  Maker and all parties now or
hereafter liable for the payment hereof, primarily or secondarily, directly or
indirectly, and whether as endorser, guarantor, surety, or otherwise, hereby
severally (a) waive presentment, demand, protest, notice of protest and/or
dishonor, and all other demands or notices of any sort whatever with respect to
this Note, (b) consent to impairment or release of collateral, extensions of
time for payment, and acceptance of partial payments before, at, or after
maturity, (c) waive any right

 

--------------------------------------------------------------------------------


 

to require Holder to proceed against any security for this Note before
proceeding hereunder, (d) waive diligence in the collection of this Note or in
filing suit on this Note, and (e) agree to pay all costs and expenses, including
reasonable attorneys’ fees, which may be incurred in the collection of this Note
or any part thereof or in preserving, securing possession of, and realizing upon
any security for this Note.

 

17.           Usury Savings Clause.  The provisions of this Note and of all
agreements between Maker and Holder are, whether now existing or hereinafter
made, hereby expressly limited so that in no contingency or event whatever,
whether by reason of acceleration of the maturity hereof, prepayment, demand for
payment or otherwise, shall the amount paid, or agreed to be paid, to Holder for
the use, forbearance, or detention of the principal hereof or interest hereon,
which remains unpaid from time to time, exceed the maximum amount permissible
under applicable law, it particularly being the intention of the parties hereto
to conform strictly to the laws of the State and Federal law, whichever is
applicable.  If from any circumstance whatever, the performance or fulfillment
of any provision hereof or of any other agreement between Maker and Holder
shall, at the time performance or fulfillment of such provision is due, involve
or purport to require any payment in excess of the limits prescribed by law,
then the obligation to be performed or fulfilled is hereby reduced to the limit
of such validity, and if from any circumstance whatever Holder should ever
receive as interest an amount which would exceed the highest lawful rate, the
amount which would be excessive interest shall be applied to the reduction of
the principal balance owing hereunder (or, at Holder’s option, be paid over to
Maker) and shall not be counted as interest.  To the extent permitted by
applicable law, determination of the legal maximum amount of interest shall at
all times be made by amortizing, prorating, allocating and spreading in equal
parts during the period of the full stated term of this Note, all interest at
any time contracted for, charged, or received from Maker in connection with this
Note and all other agreements between Maker and Holder, so that the actual rate
of interest on account of the indebtedness represented by this Note is uniform
throughout the term hereof.

 

18.           Non-Recourse; Exceptions to Non-Recourse.  Nothing contained in
this Note or any of the other Loan Documents shall be deemed to impair or limit
Holder’s rights:  in foreclosure proceedings or in any ancillary proceedings
brought to facilitate Holder’s foreclosure on the Property or any portion
thereof or to exercise any specific rights or remedies afforded Holder under any
other provisions of the Loan Documents or by law or in equity, subject to the
non-recourse provisions set forth below; to recover in accordance with the terms
of any guarantee given in connection with the Loan; or to pursue any personal
liability of Maker or any Guarantor under the Environmental Indemnity Agreement
or Section 5.10 of the Mortgage.  Except as expressly set forth in this
Section 18, the recourse of Holder with respect to the obligations evidenced by
the Loan Documents shall be solely to the Property, Chattels and Intangible
Personalty (as defined in the Mortgage) and any other collateral given as
security for the Loan:

 

(a)           Notwithstanding anything to the contrary contained in this Note or
in any Loan Document, nothing shall be deemed in any way to impair, limit or
prejudice the rights of Holder to collect or recover from Maker and Guarantor
(as defined in the Mortgage):  (i) damages or costs (including without
limitation reasonable attorneys’ fees) incurred by Holder as a result of waste
by Maker; (ii) any condemnation or insurance proceeds attributable to the
Property which were not paid to Holder or used to restore the Property in
accordance with the

 

--------------------------------------------------------------------------------


 

terms of the Mortgage; (iii) any rents, profits, advances, rebates, prepaid
rents or other similar sums attributable to the Property collected by or for
Maker following an Event of Default (as defined in the Mortgage) and not
properly applied to the reasonable fixed and operating expenses of the Property,
including payments of this Note and other sums due under the Loan Documents;
(iv) any security deposits collected by or for Borrower and not applied in
accordance with applicable leases; (v) the amount of any accrued taxes,
assessments, and/or utility charges affecting the Property (whether or not the
same have been billed to Maker) that are either unpaid by Maker or advanced by
Holder under the Mortgage, but excluding any amounts then in escrow with Holder
for any such taxes or assessments; provided, however, that Maker shall not be
obligated for those taxes, assessments and/or utility charges accruing after the
date that is the earlier of (A) Maker’s tender of a deed–in–lieu of foreclosure
to Holder, subject to no title exceptions other than the Permitted Exceptions or
those otherwise acceptable to Holder in its sole discretion (provided the
Property is free of any environmental contamination), or (B) the date Holder
takes title to the Property in connection with the foreclosure of the Mortgage;
(vi) any sums expended by Holder in fulfilling the obligations of Maker, as
lessor, under any leases affecting the Property; provided, however, that Maker
shall not be obligated for those sums expended by Holder in fulfilling the
obligations of Maker accruing after the date that is the earlier of (A) Maker’s
tender of a deed–in–lieu of foreclosure to Holder, subject to no title
exceptions other than the Permitted Exceptions or those otherwise acceptable to
Holder in its sole discretion (provided the Property is free of any
environmental contamination), or (B) the date Holder takes title to the Property
in connection with the foreclosure of the Mortgage; (vii) the amount of any loss
suffered by Holder (that would otherwise be covered by insurance) as a result of
Maker’s failure to maintain the insurance required under the terms of any Loan
Document; (viii) damages or costs (including without limitation reasonable
attorneys’ fees) incurred by Holder as a result of the Property, or any part
thereof or any interest therein, or any interest in Maker, being further
encumbered by a voluntary lien securing any obligation upon which Maker, any
direct or indirect general partner, manager or managing member of Maker, any
guarantor of the Loan, or any principal or affiliate of Maker shall be
personally liable for repayment, either as obligor or guarantor; (ix) damages or
costs (including without limitation reasonable attorneys’ fees) incurred by
Holder as a result of any breach or violation of Section 5.4, 5.5 or 5.7 of the
Mortgage; (x) damages or costs (including without limitation reasonable
attorneys’ fees) incurred by Holder as a result of any intentional fraud or
material misrepresentation by Maker in connection with the Property, the Loan
Documents, or the Application (as defined in the Mortgage); (xi) damages or
costs (including without limitation reasonable attorneys’ fees) incurred by
Holder as a result of Maker forfeiting the Property or Chattels or any portion
of the Property or Chattels due to criminal activity; and (xii) damages or costs
(including without limitation reasonable attorneys’ fees) incurred by Holder as
a result of any amendment, modification or Maker termination of any lease to
Excel Inc., Matheson Flight Extenders, Inc., or FedEx Ground Package System,
Inc. (individually, a Major Tenant) or execution or subsequent amendment,
modification or termination of any lease for any space currently occupied by any
Major Tenant without the prior written consent of Holder, which consent shall
not be unreasonably held.  For purposes of the foregoing, “affiliate” shall mean
any individual, corporation, trust, partnership or any other person or entity
controlled by, controlling or under common control with Maker.  A person or
entity of any nature shall be presumed to have control when it possesses the
power, directly or indirectly, to direct, or cause the direction

 

--------------------------------------------------------------------------------


 

of, the management or policies of another person or entity, whether through
ownership of voting securities, by contract, or otherwise.

 

(b)           The agreement set forth in the introductory paragraph of this
Section 18 to limit the personal liability of Maker shall become null and void
and be of no further force and effect, and Maker and each Guarantor shall be
personally liable for the obligations evidenced by this Note, in the event of
any attempt, without a good faith defense, by Maker, any Guarantor, or any other
person directly or indirectly responsible for the management of Maker or liable
for repayment of Maker’s obligations under the Loan (whether as maker, endorser,
guarantor, surety, general partner or otherwise) to materially delay foreclosure
against the Property, Chattels and/or Intangible Personalty, which attempts
shall include, without limitation (i) any claim that any Loan Document is
invalid or unenforceable to an extent that would preclude any such foreclosure
or other exercise of remedies by Holder to obtain possession of any collateral
for the Loan; (ii) Maker filing a petition in bankruptcy, Maker failing to
oppose in good faith the entry of an order for relief pursuant to any
involuntary bankruptcy petition filed against it, or Maker seeking any
reorganization, liquidation, dissolution or similar relief under the bankruptcy
laws of the United States or under any other similar federal, state or other
statute relating to relief from indebtedness; or (iii) Maker consenting to, or
failing to oppose in good faith, the appointment of a receiver, trustee or
liquidator with respect to Maker or the Property or any part thereof.

 

19.           Severability.  If any provision hereof or of any other document
securing or related to the indebtedness evidenced hereby is, for any reason and
to any extent, invalid or unenforceable, then neither the remainder of the
document in which such provision is contained, nor the application of the
provision to other persons, entities, or circumstances, nor any other document
referred to herein, shall be affected thereby, but instead shall be enforceable
to the maximum extent permitted by law.

 

20.           Transfer of Note.  Each provision of this Note shall be and remain
in full force and effect notwithstanding any negotiation or transfer hereof and
any interest herein to any other Holder or participant.

 

21.           Governing Law.  Regardless of the place of its execution, this
Note shall be construed and enforced in accordance with the laws of the State.

 

22.           Time of Essence.  Time is of the essence with respect to all of
Maker’s obligations under this Note.

 

23.           Remedies Cumulative.  The remedies provided to Holder in this
Note, the Mortgage and the other Loan Documents are cumulative and concurrent
and may be exercised singly, successively or together against Maker, the
Property, and other security, or any guarantor of this Note, at the sole and
absolute discretion of the Holder.

 

24.           No Waiver.  Holder shall not by any act or omission be deemed to
waive any of its rights or remedies hereunder unless such waiver is in writing
and signed by the Holder and then only to the extent specifically set forth
therein.  A waiver of one event shall not be

 

--------------------------------------------------------------------------------


 

construed as continuing or as a bar to or waiver of any right or remedy granted
to Holder hereunder in connection with a subsequent event.

 

25.           Joint and Several Obligation.  If Maker is more than one person or
entity, then (a) all persons or entities comprising Maker are jointly and
severally liable for all of the Maker’s obligations hereunder; (b) all
representations, warranties, and covenants made by Maker shall be deemed
representations, warranties, and covenants of each of the persons or entities
comprising Maker; (c) any breach, Default or Event of Default by any of the
persons or entities comprising Maker hereunder shall be deemed to be a breach,
Default, or Event of Default of Maker; and (d) any reference herein contained to
the knowledge or awareness of Maker shall mean the knowledge or awareness of any
of the persons or entities comprising Maker.

 

26.           WAIVER OF JURY TRIAL.  MAKER AND HOLDER KNOWINGLY, IRREVOCABLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS NOTE, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, THE MORTGAGE, OR ANY
OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR TO ANY LOAN
DOCUMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR MAKER AND HOLDER TO ENTER
INTO THE LOAN.

 

27.           WAIVER OF PREPAYMENT RIGHT WITHOUT PREMIUM.  MAKER HEREBY
EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE UNDER APPLICABLE LAW TO PREPAY THIS NOTE,
IN WHOLE OR IN PART, WITHOUT PREPAYMENT PREMIUM, UPON ACCELERATION OF THE
MATURITY DATE OF THIS NOTE, AND AGREES THAT, IF FOR ANY REASON A PREPAYMENT OF
ALL OR ANY PART OF THIS NOTE IS MADE, WHETHER VOLUNTARILY OR FOLLOWING ANY
ACCELERATION OF THE MATURITY DATE OF THIS NOTE BY HOLDER ON ACCOUNT OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT ARISING FOR ANY REASON, INCLUDING, WITHOUT
LIMITATION, AS A RESULT OF ANY PROHIBITED OR RESTRICTED TRANSFER, FURTHER
ENCUMBRANCE OR DISPOSITION OF THE PROPERTY OR ANY PART THEREOF SECURING THIS
NOTE, THEN MAKER SHALL BE OBLIGATED TO PAY, CONCURRENTLY WITH SUCH PREPAYMENT,
THE PREPAYMENT PREMIUM PROVIDED FOR IN THIS NOTE OR, IN THE EVENT OF PREPAYMENT
FOLLOWING ACCELERATION OF THE MATURITY DATE HEREOF WHEN THIS NOTE IS CLOSED TO
PREPAYMENT, AS PROVIDED IN THE MORTGAGE.  MAKER HEREBY DECLARES THAT HOLDER’S
AGREEMENT TO MAKE THE LOAN AT THE INTEREST RATE AND FOR THE TERM SET FORTH IN
THIS NOTE CONSTITUTES ADEQUATE CONSIDERATION, GIVEN INDIVIDUAL WEIGHT BY MAKER,
FOR THIS WAIVER AND AGREEMENT.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF and intending to be legally bound, Maker has duly executed
this Note as of the date first above written.

 

 

MAKER:

 

 

 

TRADEPORT DEVELOPMENT II, LLC, a
Connecticut limited liability company

 

 

 

By: River Bend Associates, Inc., a Connecticut
corporation, its Sole Member

 

 

 

By:

/s/ Anthony Galici

 

 

 

 

 

Name:

Anthony Galici

 

 

 

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------